Citation Nr: 0510860	
Decision Date: 04/15/05    Archive Date: 04/27/05

DOCKET NO.  99-18 269A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for sun damaged skin 
and chronic dermatitis of the hands and feet, claimed as 
undiagnosed illness.

2.  Entitlement to service connection for residuals of 
posttraumatic lumbar syndrome and bilateral sacralization of 
L5.

3.  Entitlement to service connection for Hepatitis A.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

C. Crawford, Counsel


INTRODUCTION

The veteran had active service from August 1976 to November 
1991.

This comes before the Board of Veterans' Appeals (Board) on 
appeal from a September 1998 rating decision from the 
Department of Veterans Affairs (VA) Regional Office (RO), in 
St. Petersburg, Florida.  In relevant part, the RO denied 
entitlement to service connection for the following 
disorders: 

?	Chronic dermatitis of the hands and feet, basal cell 
carcinoma of the left forearm and right kneecap, and sun 
damage to the skin, claimed as undiagnosed illness,

?	Residuals of post traumatic lumbar syndrome and 
bilateral sacralization of L5,

?	Hepatitis A and Hepatitis C,

?	Deviated nasal septum, and 

?	Residuals of a closed head injury with post-traumatic 
headaches.

In January 2001, the Board remanded the matters for 
additional development.  After completing the Board's remand 
requests and readjudicating the matters on appeal, in an 
August 2004 rating action, the RO granted service connection 
for basal cell carcinoma of the left forearm and a deviated 
nasal septum, each rated as noncompensably disabling, 
effective from December 22, 1997.  As such, the issues in 
controversy with regard to those matters have been resolved 
and they are no longer in appellate status.  Additionally, by 
letter received in January 2005, the veteran withdrew the 
issue of entitlement to service connection for posttraumatic 
headaches from appellate review.  Thus, no additional action 
in this regard is warranted.  

In August 2004, the RO granted service connection for 
residuals of gastroesophageal reflux disease with Hepatitis 
B, status post laparoscopic cholecysectomy and status post 
umbilical incisional hernia, rated as 10 percent disabling, 
effective September 12, 2003.  The RO also granted service 
connection for chronic obstructive pulmonary disease (COPD) 
associated with nicotine dependence, rated as noncompensably 
disabling, effective September 23, 1997.  Liberally 
construing 38 C.F.R. § 20.300 (2004), in March 2005, the 
veteran filed Notice of Disagreement with the assigned 
ratings and effective dates.  But see, 38 U.S.C.A. 
§ 7105(b)(1) (West 2002); Beryle v. Brown, 9 Vet. App. 24 
(1996).  Additionally in September 2003, the RO confirmed and 
continued the 100 percent evaluation for PTSD.  That same 
month and in correspondence received thereafter, the veteran 
expressed disagreement with the RO's determination regarding 
the matter of entitlement to a permanency rating of 100 
percent for PTSD.  The veteran has not been issued a SOC 
regarding the aforementioned matters.  Additional action is 
needed.  

The matters requiring additional development are being 
remanded to the RO via the Appeals Management Center (AMC) in 
Washington, DC.  Manlincon v. West, 12 Vet. App. 238 (1999).

In correspondence received in April 2004, the veteran filed 
informal claim seeking to reopen the claims of entitlement to 
service connection for a bilateral ankle disorder.  The 
matter is referred to the RO for appropriate action.


FINDINGS OF FACT

1.  The veteran had active military service in the Southwest 
Asia Theater of Operations and engaged in combat with the 
enemy.

2.  The medical evidence does not show that veteran's sun 
damaged skin and diagnosed chronic dermatitis of the hands 
and feet, are etiologically related to active service.

3.  The medical evidence does not etiologically relate the 
veteran's posttraumatic lumbar syndrome and bilateral 
sacralization of L5 to active service.

4.  The medical evidence does not demonstrate a current 
diagnosis of Hepatitis A.


CONCLUSIONS OF LAW

1.  The veteran's sun damaged skin and chronic dermatitis of 
the hands and feet, claimed as undiagnosed illness, were not 
incurred in or aggravated by active service.  38 U.S.C.A. 
§§ 1110, 1117, 1131, 1154(b), 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304(d), 3.317 (2004).

2.  The veteran's residuals of posttraumatic lumbar syndrome 
and bilateral sacralization of L5 were not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1131, 
1154(b), 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304(d) 
(2004).

3.  The veteran's claimed Hepatitis A was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1131, 
5107 (West 2002); 38 C.F.R. § 3.303 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

General Law and Regulations

Service connection may be granted for a disability resulting 
from personal injury or disease incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131.  Service connection may 
also be granted for a chronic disease, including arthritis, 
if manifest to a degree of 10 percent or more within one year 
from the date of separation from such service.  
38 U.S.C.A. §§ 1101, 1112, 1131, 1137; 38 C.F.R. §§ 3.307, 
3.309 (2004).  The regulations state that service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303.

Where a veteran was engaged in combat with the enemy during a 
period of war, VA shall accept as sufficient proof of 
service-connection of any disease or injury alleged to have 
been incurred in or aggravated by said service such 
satisfactory lay or other evidence of service incurrence or 
aggravation of such injury or disease, if consistent with the 
circumstances, conditions, or hardships of such service, 
notwithstanding the fact that there is no official record of 
such incurrence or aggravation in such service, and, to that 
end, shall resolve every reasonable doubt in favor of the 
veteran.  Service-connection of such injury or disease may be 
rebutted by clear and convincing evidence to the contrary.  
38 U.S.C.A. § 1154(b).

Establishing service connection requires a medical diagnosis 
of current disability; medical, and in some circumstances, 
lay evidence of incurrence or aggravation of a disease or 
injury in service; and medical evidence of a nexus between 
the in-service injury or disease and the current disability.  
See generally, Epps v. Gober, 126 F.3d 1464, 1468 (Fed. Cir. 
1997); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd 
per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the benefit of the doubt will be given to the 
claimant.  38 U.S.C.A. § 5107(b).  The benefit of the doubt 
rule is inapplicable when the evidence preponderates against 
the claim.  Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 
2001).

Dermatitis and Sun-Damaged Skin

The veteran asserts that his skin disorders to include 
damaged skin due to sun exposure is related to service in the 
Southwest Asia Theater of Operations during the Persian Gulf 
War.  

A review of the record however does not support his claim.  
The veteran had service in the Southwest Asia Theater.  
Nonetheless, the veteran's skin disorder is attributable to a 
diagnosed illness.  The December 1994 VA Agent Orange 
examination report, October and November 1997 dermatology 
consultation reports, VA outpatient treatment reports dated 
from 1995 to 2004, and VA examination report dated in March 
1998, reflect, in relevant part, diagnoses of dry scaly skin 
on sun exposed areas and chronic dermatitis of the hands and 
feet.  Because the veteran's skin disorder is attributable to 
known clinical diagnoses, a presumption of service connection 
as an undiagnosed illness is not warranted.  See 
38 U.S.C.A. § 1117 (West 2002); 38 C.F.R. § 3.317 (2004).

A review of the evidence also fails to show that the 
veteran's sun damaged skin and chronic dermatitis of the 
hands and feet are related to active service.  Although the 
veteran's service medical records are negative, the record 
establishes that he engaged in combat with the enemy and 
served in the Persian Gulf War.  Thus, his contentions are 
consistent with the conditions and circumstances of his 
service.  Nonetheless, there is no post service medical 
evidence etiologically relating the veteran's damaged skin 
due to sun exposure and chronic dermatitis of the feet and 
hands to active service.  Private medical reports from the 
South Miami Hospital and Homestead Hospital dated from 1995 
to 2001 and VA Medical Centers, to include outpatient 
treatment reports and examination reports, dated from 1994 to 
2004, generally note a history of a skin disorder or show 
treatment for rashes.  The reports however do not relate the 
veteran's skin disorders to active service.  

In April 2004, a VA examiner reasoned that the veteran did 
not have a rash of the hands and feet on examination; thus, a 
diagnosis could not be made and a relationship to sun 
exposure or active service could not be rendered.  In May 
2004, the RO attempted to schedule the veteran for another VA 
examination to obtain a medical opinion.  The veteran however 
refused to report for the examination.  Thus, the April 2004 
evidence weighs against the veteran's claim.

Also of record is a VA article titled "Persian Gulf 
Review," reflecting that the most commonly reported symptoms 
included rashes.  However, the article is of little or no 
probative value, and cannot substantiate the veteran's claim.  
An article or treatise, without a competent medical opinion, 
cannot create the requisite causal relationship to 
substantiate the veteran's claim.  Mattern v. West, 12 Vet. 
App. 222, 228 (1999).

Without competent evidence to substantiate the veteran's 
assertions that his sun damaged skin and chronic dermatitis 
of the hands and feet are related to active service, the 
Board must find that the preponderance of the evidence weighs 
against his claim.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992); see also LeShore v. Brown, 8 Vet. App. 406 (1995).  
The claim is denied. 

Post-traumatic lumbar syndrome and sacralization of L5

The veteran asserts that service connection is warranted for 
his low back disorder.  He attributes his current back 
disability to exercising, to include running and jumping, 
hauling rucksacks for hours, and jumping out of helicopters 
while in service.  See Veteran's Statement received in 
September 2003.   

As previously noted, the Board acknowledges that the veteran 
engaged in combat with the enemy and served in the Persian 
Gulf War.  Also, the service medical records show that in 
November 1982 the veteran received treatment for a 
lumbosacral muscle strain.  Further, the post service medical 
evidence contains a diagnosis of chronic lumbosacral strain 
with sacralization of L5.  

Nonetheless, entitlement to service connection has not been 
established.  The post service medical evidence does not 
etiologically relate the back disorder to any of the 
veteran's in-service occurrences.  VA outpatient treatment 
reports and examination reports dated from November 1994 to 
2004 and hospital reports from South Miami Hospital and 
Homestead Hospital dated from 1995 to 2001 occasionally show 
treatment for back pain.  Not one of the reports contains a 
competent medical opinion etiologically relating the 
veteran's back disorder to active service.  In May 2004, the 
RO scheduled to veteran for a VA examination to obtain a 
medical nexus opinion.  The veteran however failed to appear.  

Because the record is void of a medical opinion linking the 
back disability to service and the veteran is not competent 
to assert such, the preponderance of the evidence is against 
the claim.  Entitlement to service connection for 
posttraumatic lumbar syndrome with sacralization at L5 is 
denied.

Hepatitis A

The veteran also seeks service connection for Hepatitis A.  
He asserts that the disease became manifest in service and he 
received treatment at that time.  

The evidence is against the veteran's claim.  A current 
diagnosis of Hepatitis A has not been made, and the veteran 
is not competent to diagnosis such.  The service medical 
records show that in October 1986 the veteran received 
treatment for Hepatitis.  However, his December 1986 Report 
of Medical Examination and Report of Medical History note 
"Hepatitis 1986 resolved no sequale."  Thereafter, the post 
service medical evidence merely notes a history of Hepatitis 
A.  On VA examination in December 2002 and VA medical 
opinions dated in August and September 2003 (an e-mail 
addendum), the examiners found that the veteran did not have 
Hepatitis A or any sequale from Hepatitis A.  Given the 
absence of competent medical evidence of a current disability 
and a causal link to service or evidence of chronicity or 
continuity of symptomatology, the preponderance of the 
evidence is against the claim.  Entitlement to service 
connection for Hepatitis A is denied.  Chelte v. Brown, 10 
Vet. App. 268, 271 (1997).

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA eliminated the well-grounded claim requirement, 
expanded the duty of VA to notify the claimant and the 
representative of the information and evidence necessary to 
substantiate a claim, and enhanced its duty to assist a 
claimant in developing the evidence necessary to substantiate 
a claim.  See Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002)).  VA issued regulations to implement the VCAA in 
August 2001.  66 Fed. Reg. 45,620 (Aug. 29, 2001) (codified 
as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2004)).  

The veteran and his representative have been notified of the 
information and medical or lay evidence needed to 
substantiate his claim.  By the RO rating decisions, 
Statement of the Case, Supplemental Statements of the Case 
and VA letter dated in September 2001 and August 2003, VA 
apprised the veteran and his representative of the law 
applicable in adjudicating the appeal, the reasons and bases 
for the VA decision, and the information and evidence needed 
to substantiate the claims.  In the VCAA letters, VA told the 
veteran that to substantiate his claims, he needed to 
demonstrate that he had sustained an injury in military 
service or a disease that began in or was made worse during 
military service; a current physical or mental disability; 
and a relationship between his current disability and injury, 
disease, or event in service.  VA told the veteran that he 
should provide medical information and/or evidence about his 
doctor's records, medical diagnoses, and medical opinions, 
and, in effect, that he should submit all pertinent 
information in his possession.  VA also told the veteran that 
it would assist him with obtaining medical records, 
employment records, or records from other Federal agencies.  
VA has fulfilled its duty to inform the veteran of the 
information and evidence needed to substantiate his claim.  
38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159; Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

VA has made reasonable efforts to obtain relevant records 
adequately identified by the veteran, and such evidence has 
been obtained and associated with the claims folder.  The 
evidence includes service administrative and medical records, 
employment reports, photographs, lay statements, Internet 
articles, VA medical reports 1994 to 2004, and private 
medical reports dated from 1995 to 2001.  The veteran was 
furnished medical release of information forms and told to 
inform VA of any additional dates and places of treatment, as 
well as any other pertinent information or evidence in the 
veteran's control.  Neither the veteran nor his 
representative has identified any outstanding evidence which 
could be used to support the issue on appeal.  

As noted above, in April 2004, a VA attempted to obtain 
medical opinions associated with the veteran's skin and back 
disorders.  However, the examiner did not render an opinion 
for the back disorder, and found that diagnosis for a skin 
disorder could not be made and a relationship to sun exposure 
or active service could not be rendered because the veteran 
did not have a rash of the hands and feet on examination.  In 
accordance with Ardison v. Brown, 6 Vet. App. 405 (1996) and 
Colvin v. Derwinski, 1 Vet. App. 171 (1991), in May 2004 the 
RO attempted to schedule the veteran for another VA 
examination to obtain the requisite medical opinion.  The 
veteran however refused to report for the examination.  By 
letters issued in August and November 2002, the veteran was 
apprised of the provisions of 38 C.F.R. § 3.655 (2004).  
Thus, the veteran has been apprised of the applicable 
regulatory provision and, via the August 2004 Supplemental 
Statement of the Case, informed of the reasons and bases for 
the denial of his claims.  

Given the foregoing, VA has met its duty to assist the 
veteran in the development of this appeal and there is no 
need for further development.  38 U.S.C.A. §§ 5103, 5103A; 
38 C.F.R. § 3.159(d).  In this case, all information and 
evidence have been developed to the extent possible and that 
no prejudice will result to the veteran by the Board's 
consideration of this matter.  Bernard v. Brown, 4 Vet. App. 
384, 393-94 (1993).


ORDER

Entitlement to service connection for sun damaged skin and 
chronic dermatitis of the hands and feet, claimed as 
undiagnosed illness, is denied.

Entitlement to service connection for residuals of 
posttraumatic lumbar syndrome and bilateral sacralization of 
L5 is denied.

Entitlement to service connection for Hepatitis A is denied.


REMAND

As noted in the Introduction, the veteran has filed timely 
disagreement with the August 2004 rating decision pertaining 
to the assigned ratings and effective dates for his 
gastroesophageal reflux disease and COPD.  He has also filed 
a timely disagreement with the September 2003 determination 
regarding the matter of entitlement to a permanency rating of 
100 percent for PTSD.  As such, a Statement of the Case must 
be issued.  Manlincon v. West, 12 Vet. App. 238 (1999).

Those matters are remanded for the following action:

Issue to the veteran a Statement of the Case with 
respect to the following issues: 

?	Entitlement to an initial rating in excess of 10 
percent for residuals of gastroesophageal reflux 
disease with Hepatitis B, status post 
laparoscopic cholecysectomy and status post 
umbilical incisional hernia, to include 
entitlement to an effective prior to September 
12, 2003.  

?	Entitlement to an initial compensable rating for 
chronic obstructive pulmonary disease associated 
with nicotine dependence, to include entitlement 
to an effective date before September 23, 1997.

?	Entitlement to a permanency rating of 100 
percent for PTSD.

Advise the veteran that he may perfect his appeal of 
these issues by filing a Substantive Appeal within 60 
days of the issuance of the SOC or within the time 
proscribed by law to perfect an appeal to the Board.  38 
C.F.R. § 20.302(b) (2004).

If an appeal is perfected with regard to the aforementioned 
issues, those issues should then be certified for the Board's 
appellate review, if otherwise in order.



The appellant has the right to submit additional evidence and 
argument on the 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



	                        
____________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


